DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending.
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the at least two rows of the conductive contacts are configured to be electrically connected with data signal test leads of a display panel; the conductive contacts in adjacent rows are arranged in a staggered manner; and a staggered pitch between the conductive contacts in adjacent rows is less than a pitch
between the data signal test leads of the display panel” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 14, the claims are allowed as they further limit allowed claim 1.

The closest references are found based on the updated search:
Timm et al. (US 2016/0299171 A1) discloses wherein the planar substrate comprises a printed circuit board (PCB) to provide electrical connection between the first MI connector and the plurality of probe pads, the PCB having a thickness that is less than about a thickness of a probe identification (ID) ring of the test signal input connector, the PCB thickness to facilitate access to the probe ID ring by both the active probe and a passive probe used with the PXI instrumentation module (see claim 4).
Vahidsafa et al. (US 2011/0072326 A1) suggests a printed circuit board; and a semiconductor device comprising: a mechanical package; and a semiconductor die comprising: a semiconductor layer, a plurality of metal layers, a clock distribution network that distributes a clock signal within the die, and a SRAM (Static Random Access Memory) macro test flop circuit, driven by a source clock signal (see claim 15).
Horne et al. (US 2006/0111861 A1) teaches wherein said loadboard is configured to interface with a device under test, said loadboard comprising: a substrate base wherein said substrate base provides access to selected pins of the device under test; and a calibration module provided in adjacent contact with said substrate base for enabling skew measurements among distinct signal paths from selected device under test pins to a time measurement device, wherein said calibration module further comprises a calibration substrate board wherein said sampling resistors are integrated within the interior of said calibration substrate board (see claim 24).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2022